DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-11) in the reply filed on 3/4/2021 without traverse is acknowledged.  Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the process of separating the liquefied feed source into a high pressure feed source and a low pressure feed source and compressing the HP feed source must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the figure appears to merely display the unelected invention and the elected invention has separation and then compression.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the symbol used to depict the expander is not consistent with the standards from cryogenic systems - the expander 116 should be drawn with the smaller end of the trapezoid at the inlet and the larger end at the outlet to portray expansion. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “separating hydrogen and oxygen” is indefinite for reintroducing hydrogen and oxygen anew when they were already introduced earlier in the claim and it is not clear if these are the same or different components.

	The recitation, “about 1.0 MPa” is indefinite since the specification does not provide a clear description of what tolerance is included.  See spec. para. 13 where “about” may include many different ranges and there is no way to discern what range is included by the recitation.
	The recitation, “filtering water and CO2” is indefinite for reintroducing water and CO2 anew when they were already introduced earlier in the claim and it is not clear if these are the same or different components.
The recitation, “about -180 C” is indefinite since the specification does not provide a clear description of what tolerance is included.  See spec. para. 13 where “about” may include many different ranges and there is no way to discern what range is included by the recitation.	
The recitation, “into the bottom portion” is indefinite for lacking proper antecedent basis.
	The recitation, “the bottom of the HP cryogenic separation column;” is indefinite as it is not clear if this is the same or different from the previously recited bottom portion.
	The recitation, “the top of the HP cryogenic separation column” is indefinite for lacking proper antecedent basis.
	The recitation, “oxygen enriched liquid from the HP column” is indefinite for reintroducing that which was already introduced previously.
	The recitation, “collecting the oxygen enriched product liquid” is indefinite for lacking proper antecedent basis.

	The recitation, “the hydrogen enriched product gas” is indefinite for lacking proper antecedent basis.
	The recitation, “the top of the LP column” is indefinite for lacking proper antecedent basis for the top and for reciting the LP cryogenic distillation column inconsistently.  
	The recitation, “a hydrogen product gas” is indefinite for being inconsistent with the previously recited hydrogen enriched product gas and it is unclear if this is the same or other fluid.
	The recitation, “an oxygen product liquid or gas” is indefinite as it is unclear if this is referring to the oxygen enriched product liquid recited previously or refers to some other stream.
In regard to claim 2, the recitation, “the feed source” is indefinite as not being consistent with the recitations of claim 1 and it is not clear what fluid being referred to.
The recitation, “to at least 1.0 MPa” is indefinite since a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation at least 1.0 MPa, and the claim (see claim 1) also recites about 1.0 MPa which is the narrower 
In regard to claim 3, the recitation, “the HP cryogenic distillation process is performed at” lacks appropriate antecedent basis.  Perhaps this should be --the HP cryogenic distillation column operates at--.
The recitation, “about -120 to -150C” is indefinite since the specification does not provide a clear description of what tolerance is included.  See spec. para. 13 where “about” may include many different ranges and there is no way to discern what range is included by the recitation.
In regard to claim 4, the recitation, “the LP cryogenic distillation process is performed at” lacks appropriate antecedent basis.  Perhaps this should be --the LP cryogenic distillation column operates at--.
The recitation, “about -150C” is indefinite since the specification does not provide a clear description of what tolerance is included.  See spec. para. 13 where “about” may include many different ranges and there is no way to discern what range is included by the recitation.
In regard to claim 5, the recitation, “about 70 mol%” is indefinite since the specification does not provide a clear description of what tolerance is included.  See spec. para. 13 where “about” may include many different ranges and there is no way to discern what range is included by the recitation.

In regard to claim 7, the recitation, “a purified hydrogen product gas” is indefinite since it is not clear what hydrogen would provide this recited purified gas and it is not clear why it is being reintroduced as a new stream.
In regard to claim 8, the recitation, “the hydrogen product gas” is not consistent with the previously recited --the hydrogen enriched product gas--.
In regard to claim 10, the recitation, “a oxygen enriched product gas” is indefinite since it is not clear what oxygen would provide this recited gas and it is not clear why it is being reintroduced as a new stream.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Murakami (US 2017/0084758) teaches photocatalytic generation of hydrogen and oxygen (para. 44).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
May 12, 2021